Citation Nr: 1415657	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle.

3.  Entitlement to an initial compensable disability rating for a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to May 2006.

This case came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was remanded in April 2012 for further development.  

The issue of entitlement to service connection for a right epididymal cyst has been raised by the record.  Specifically, a May 2012 VA examiner opined that this epididymal cyst was a continuation of the right cyst verified during military service.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, in its April 2012 remand, the Board instructed the RO to adjudicate the issue of entitlement to special monthly compensation based on loss, or loss of use, of a creative organ.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.     

The issues of entitlement to increased ratings for degenerative joint disease of the left and right ankles are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left varicocele is not manifested by complete atrophy of both testes.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7523 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in May 2012, which was fully adequate.  The examiner reviewed the claims file and addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

In its April 2012 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current level of disability due to the Veteran's service connected varicocele.  As noted above, the Veteran underwent a May 2012 examination that is fully adequate.  Consequently, the Board finds that the RO complied with the remand directives (with regards to this issue).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected left varicocele has been rated by the RO under the provisions of Diagnostic Code 7523.  Under these regulatory provisions, a rating of 20 percent is warranted where there is complete atrophy of both testes.  

The Veteran underwent VA examinations in January 2007 and May 2012.  Both times, the genitourinary examination revealed normal testes.  The January 2007 examiner noted that the varicocele was not obvious from physical examination.  The examiner did find a 2 cm. cystic mass adjacent to the right testicle.  At the May 2012 examination, the examiner found that the Veteran's scrotum (right side) was tender to palpation.  The VA examiner found a right epididymal head cyst and bilateral varicoceles.  The testicles were normal.  

At the May 2012 VA examination, the Veteran reported that he had unprotected sex with his ex-spouse from December 2002 to May 2008 while they were trying to have a child.  However, there was no resulting pregnancy.  The May 2012 performed a semen analysis that yielded normal findings.  Other genitourinary findings were also normal (no voiding dysfunction, no erectile dysfunction, no urinary tract or kidney infections, no retrograde ejaculations, an no history of chronic epididymitis, epididymo-orchitis, or prostatitis).  

The Board finds that in the absence of complete atrophy of both testes, a compensable rating for a left varicocele is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a left varicocele must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The Veteran's only symptom is pain/tenderness.  Moreover, it appears that the pain and tenderness (which is located on the right side) is due to a non-service connected right epididymal head cyst.  In any case, the Board notes that the May 2012 VA examiner found that the disability did not impact his ability to work.  The Veteran reported that he worked full time as a machine operator and that he had not missed any work due to testicle conditions.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for a left varicocele is denied.  


REMAND

In the Veteran's March 2014 Brief, he argued that although his ankle motion is moderately limited, the pain and weakness he experiences are beyond what is contemplated by a 10 percent rating.  He pointed out that he requires a cane to walk and that the proximity of the ankle disability to the feet suggests that there is also an underlying foot disability.  He argued that an experienced podiatrist would be the best examiner for the Veteran's disability.

The April 2012 remand included a directive stating that the examiner provide an opinion as to whether the Veteran had loss of use of either foot, including whether he would be equally well served by amputation at either ankle with prosthesis in place.  The May 2012 examiner checked "no" in regards to the question, but did not provide a rationale to support the opinion.  In June 2012, the RO contacted the examiner for further explanation, but she did not appear to know what was wanted, and she explained that she had never done a medical opinion on an increased rating claim before.  The RO tried to explain what else was needed, but the examiner stated that "I will do it but it's going to be the same thing we already had in CAPRI."  

Moreover, the Board notes that the May 2012 VA examination report reflects that the Veteran has severe flare-ups that occur on a daily basis and which result in 100 percent reduction in limitation of motion.  Consequently, it appears that increased ratings may be warranted.  A VA examination by an experienced podiatrist (as requested by the Veteran) would undoubtedly be helpful in determining whether other diagnostic codes might warrant consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a podiatrist to determine the current level of disability due to the service-connected degenerative joint disease of both ankles.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of each ankle should be reported in degrees. 

The examiner should determine whether either ankle is affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should provide an opinion as to the severity of any limitation of right and left ankle motion.

The examiner should also provide an opinion as to whether the Veteran has loss of use of either foot; including whether he would be equally well served by amputation at either ankle with prosthesis in place.

Reasons should be given for all opinions.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


